DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “processing section” and “display section” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “processing section” is being interpreted to cover processor 220 described in the specification (par. 34-37) as performing the claimed function, and equivalents thereof. The “display section” is being interpreted to cover a display in User Interface 140 described in the specification (par. 26) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaka et al (US 8472079 B2).
Miyaka et al illustrate in Fig. 7 a display example of a preview image generated by a printer driver which has received the print command from the application. This display corresponds to an example in which the various types of information in step S507 in FIG. 5 are displayed. In FIG. 7, since the data is displayed using the reversely converted RGB data based on the CMYK data analyzed for each ink, a photograph may be displayed in slightly different colors than the application in FIG. 6 (see col. 8, lines 3-16).
Referring to claims 1 and 3:
As described above, Miyaka therefore discloses an image processing device (Fig. 2) in which a display section (monitor 105) is caused to display a preview image for printing, the image processing device comprising: a processing section (100) configured to generate the preview image obtained by converting raster image data of each of ink colors of color inks into an RGB bitmap format; and a display controller (305) configured to cause the display section to display the generated preview image (see Fig. 2, lines 18-39, col. 5, lines 27-29, col. 6, line 52-58, and col. 7, line 51 to col. 8, line 16).
Referring to claim 2:
In Miyaka, the total ink used amount of the object is calculated by adding a predetermined pixel amount of each color ink data for each pixel after. Therefore, when performing correction processing of the color ink data (CMYK information) to output the image by reversely converting that data into an RGB space for display on the monitor, the processing section is assigning, based on the raster image data of each of the ink colors, RGB values to individual pixels (col. 6, lines 55-58 and col. 7, lines 34-61).
Referring to claim 5:
In Miyaka, the processing section generates the preview image of an RGB bitmap format for a group including at least one ink color (col. 8, lines 3-16 and col. 9, lines 1-5). 
Referring to claim 6:
In Miyaka, the preview image is generated in a BMP (bitmap or rasterized image data) file format (col. 5, lines 11-35).
Referring to claim 7:
In Miyaka, the raster image data is ink amount data of each of the ink colors (col. 7, lines 34-61 and col. 8, lines 17-32).
Referring to claims 8:
This is the method claim corresponding the functions performed by the device set forth in claim 1 and is therefore rejected on the same basis as presented above.


Referring to claims 9:
This is the computer program product claim which correspond to the functions performed by the device set forth in claims 1 being performed by a computer. Since Maki discloses a computer for executing a program to perform the functions discussed above (col. 4, lines 40-48 and col. 10, lines 34-44), these claims are rejected on the same basis as presented above with respect to claims 1.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 August 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of the cited document JP 2019-220838 A on pages 1 of the specification. Cited document US 2019/0384551 A1 is the corresponding published US patent application in the patent family.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mukai et al (US 20220043615 A1) disclose processing section 220b having a determining function and a preview image generating function. The determining function determines ink colors to be used in printing and ink colors not to be used in printing based on ink color information included in a print job. The preview image generating function generates a preview image obtained by converting raster image data of individual ink colors of color inks and special color inks into an RGB bitmap form. In this embodiment, the preview image display program generates a preview image of a version to be printed but does not generate a preview image of a version not to be printed. This application is by the same inventor and assignee with an effective filing date 3 days before this application.

Iwai et al (US 7064858 B2) discloses previewer 33b, an application program that is activated from the module generating preview data 33a, displays preview images from the bitmap data generated by the DRV2 on the CRT19a through the CRT interface 19. In response to the user operation to the displayed previews via the keyboard 41 and the mouse 42, the previewer can perform image modification such as changing the area in which a preview image is displayed, superposing a stamp mark, changing the color tone to sepia, enlarging/reducing the image size. The DRV2 can generate bitmap data, according to such image modification. The DRV3 comprises a module generating read data for print 34a that retrieves a spool file from the hard disk 15a and generates actual data for print by converting the RGB-based color data to CMYK-based color data or other processing. The thus generated actual data for print is sent to the printer 20a from the spooler. When a print job is executed, the module 34a activates the spooler 32 and transfers the thus generated actual data for print to the spooler 32 from which that data is sent to the printer. In the present preferred embodiment, the module generating preview data 33a generates a plurality of preview images that are displayed by the previewer 33b. See col. 12, lines 1-23.

Gotoh (US 8699043 B2 and US 9521281 B2) discloses converting CMY to R’G’B’ for preview display (see bottom half of col. 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott A Rogers/
Primary Examiner, Art Unit 2672
21 May 2022